13-1293-pr
    Williams v. Dubray
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 26th
    day of February, two thousand fourteen.

    PRESENT:
              ROBERT A. KATZMANN,
                   Chief Judge,
              RICHARD C. WESLEY,
              RAYMOND J. LOHIER, JR.,
                   Circuit Judges.
    ______________________________________________

    RONALD EDWARD WILLIAMS,

                           Plaintiff-Appellant,

                     v.                                    13-1293-pr

    KEITH DUBRAY, Acting Director,
    Special Housing, JOHN CROWLEY, Senior
    Investigator, Inspector General’s Office,
    J. TEDFORD, Superintendent, Camp Gabriels
    Correctional Facility,

                           Defendants-Appellees,

    BRIAN FISCHER, Commissioner of Department
    of Correctional Services,

                           Defendant.*

    ______________________________________________

            *
           The Clerk of the Court is directed to amend the official
    caption as noted above.
FOR PLAINTIFF-APPELLANT:             Ronald Edward Williams, pro
                                     se, Terre Haute, IN.

FOR DEFENDANT-APPELLEE DUBRAY:       Jeffrey W. Lang, Assistant
                                     Solicitor General (Barbara D.
                                     Underwood, Solicitor General,
                                     Denise A. Hartman, Assistant
                                     Solicitor General, on the
                                     brief), for Eric T.
                                     Schneiderman, Attorney General
                                     of the State of New York,
                                     Albany, NY.


     Appeal from the judgment of the United States District Court

for the Northern District of New York (Scullin, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Ronald Edward Williams, pro se, appeals the district court’s

grant of defendant Keith Dubray’s motion for summary judgment on

Williams’s claim under 42 U.S.C. § 1983 that a prison

disciplinary proceeding violated his constitutional right to due

process because the disciplinary hearing disposition was not

supported by sufficient evidence.    Williams also challenges the

court’s dismissal without prejudice of his claims under § 1983

that defendant J. Tedford violated his First Amendment rights by

opening a letter addressed to him, and that defendant John

Crowley improperly interrogated him until he made an inculpatory

statement and thereafter issued a false misbehavior report. We

assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.



                                 2
     We review de novo the district court’s order granting

summary judgment.    See Gonzalez v. City of Schenectady, 728 F.3d

149, 154 (2d Cir. 2013).   “Summary judgment is appropriate if

there is no genuine dispute as to any material fact and the

moving party is entitled to judgment as a matter of law.”      Id.

In determining whether there are genuine disputes of material

fact, this Court is “required to resolve all ambiguities and draw

all permissible factual inferences in favor of the party against

whom summary judgment is sought.”      Terry v. Ashcroft, 336 F.3d

128, 137 (2d Cir. 2003) (internal quotation marks omitted).

Summary judgment is appropriate “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party.”    Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).

     Having conducted a de novo review of the record, we affirm

the district court’s order for substantially the reasons set

forth by the magistrate judge in his September 17, 2012 report

and recommendation. As to Williams’s argument that the magistrate

judge and district court improperly relied on his criminal

indictment, we note that it is evident from a full reading of the

report and recommendation that the district court did not rely on

that conviction to conclude that the evidence presented at

Williams’s disciplinary proceeding was sufficient to sustain the

misconduct charge against him.



                                   3
     Williams’s arguments on appeal that he was deprived of

counsel and Miranda warnings at the prison disciplinary

proceeding were not raised below and are therefore forfeited.

See Virgilio v. City of New York, 407 F.3d 105, 116 (2d Cir.

2005). In any event, these arguments are without merit. See Sira

v. Morton, 380 F.3d 57, 69 (2d Cir. 2004) (noting that there is

no right to counsel at prison disciplinary proceedings); Chavez

v. Martinez, 538 U.S. 760, 772 (2003) (holding that the failure

to give Miranda warnings is not grounds for a § 1983 action).

     We review the district court’s sua sponte dismissal of

Williams’s claims against defendants Crowley and Tedford de novo.

See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001).   A

complaint must plead “enough facts to state a claim to relief

that is plausible on its face.”   Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).   A claim will have “facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”   Iqbal, 556 U.S. at 678.   While a pro se

complaint must contain sufficient factual allegations to meet the

plausibility standard, see Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009), we afford the pro se litigant “special solicitude”

and “interpret[] the complaint to raise the strongest claims that




                                  4
it suggests,” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)

(quotation marks and alterations omitted).

     As to the allegations against Tedford, the district court

properly concluded that in the absence of any infringement of the

inmate’s right of access to the courts, a single incident of mail

tampering is insufficient to state a constitutional violation.

See Davis v. Goord, 320 F.3d 346, 351-52 (2d Cir. 2003).

     As to the allegations against Crowley, verbal harassment,

without more, is not actionable under § 1983.     See Purcell v.

Coughlin, 790 F.2d 263, 265 (2d Cir. 1986).     To the extent that

Williams alleged that Crowley’s verbal harassment resulted in a

statement that was used to support the false misbehavior report

and negatively influence the disciplinary hearing officer, it is

well settled that a “prison inmate has no constitutionally

guaranteed immunity from being falsely or wrongly accused of

conduct which may result in the deprivation of a protected

liberty interest.”   Freeman v. Rideout, 808 F.2d 949, 951 (2d

Cir. 1986); see also Boddie v. Schnieder, 105 F.3d 857, 862 (2d

Cir. 1997) (“[A] prison inmate has no general constitutional

right to be free from being falsely accused in a misbehavior

report.”).   Instead, the inmate must show something more, such as

that he was deprived of due process during the resulting

disciplinary hearing, or that the misbehavior report was filed in

retaliation for the inmate’s exercise of his constitutional

rights.   See Boddie, 105 F.3d at 862; Freeman, 808 F.2d at 951.

                                 5
Here, Williams did not allege any retaliation and, as discussed

above, was not deprived of due process.

     Finally, Williams’s allegation that Crowley violated his

rights under the Fifth and Fourteenth Amendments by forcing him

to become a witness against himself at his disciplinary

proceeding also fails to state a claim.    While an individual may

assert his self-incrimination privilege in any proceeding, “a

violation of the constitutional right against self-incrimination

occurs only if one has been compelled to be a witness against

himself in a criminal case.”     Chavez, 538 U.S. at 770 (emphasis

in original); see also Wolff v. McDonnell, 418 U.S. 539, 556

(1974) (“Prison disciplinary proceedings are not part of a

criminal prosecution, and the full panoply of rights due a

defendant in such proceedings does not apply.”).

     We affirm the dismissal of Williams’s remaining claims for

substantially the reasons given by the district court, and have

considered all of Williams’s remaining arguments on appeal and

find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                   6